Boston Scientific Corporation (“Boston Scientific”)
Free Cash Flow Performance Share Program
(“FCF Program”)
Performance Period January 1, 2021 - December 31, 2021





I.    Purpose of the FCF Program


The purpose of the FCF Program is to align Boston Scientific’s executive
compensation program with the interests of shareholders and to reinforce the
concept of pay for performance by providing incentives for the achievement of
key business performance objectives which are critical to the success of Boston
Scientific.


The FCF Program entails the grant of Restricted Stock Units, and the program
shall be administered, under the Boston Scientific Corporation Amended and
Restated 2011 Long-Term Incentive Plan (the “2011 LTIP”). Terms not explicitly
defined in this FCF Program document but defined in the 2011 LTIP shall have the
same meaning as in the 2011 LTIP. For Covered Employees, the FCF Program is
established under section 4.a.(8) of the 2011 LTIP.

II.    Eligible Participants


The FCF Program covers members of the Executive Committee on the date that
awards are granted under the FCF Program as determined and in the amounts
established by the Executive Compensation and Human Resources Committee of the
Board of Directors (the “Committee”).


The Committee may review FCF Program eligibility criteria for participants in
the FCF Program from time to time and may revise such criteria at any time, even
within a FCF Program year, with or without notice and within its sole
discretion.


III.    Performance Share Units


The Restricted Stock Units awarded under the FCF Program (the “Performance Share
Units”) shall vest only upon satisfaction of both the performance criteria
described in this Section III and the payment eligibility criteria described in
Section V.


The performance criteria are based on Boston Scientific’s achievement of the
2021 annual financial plan performance for Free Cash Flow. Boston Scientific
Free Cash Flow will be measured over a one-year performance period beginning
January 1, 2021 and ending on December 31, 2021.


The number of Performance Share Units as to which the performance criteria under
this program shall be determined to have been satisfied will be in a range of 0%
to 150% of the target number of Performance Share Units awarded to the
participant as follows:



Performance
Percent to PlanPerformance Share Units as a Percent of Target125% or
above150%110%120%100%100%90%80%50%25%Less than 50%0%



If the minimum level of performance is achieved, the number of Performance Share
Units will be calculated linearly between each set of data points.


Following the end of the Performance Period, the Committee shall determine the
number of Performance Share Units as to which the performance criteria of this
Program have been



--------------------------------------------------------------------------------

Boston Scientific Corporation (“Boston Scientific”)
Free Cash Flow Performance Share Program
(“FCF Program”)
Performance Period January 1, 2021 - December 31, 2021



satisfied, which determination shall be final and binding. Shares of Common
Stock will be delivered or otherwise made available to the participant no later
than January 15, 2024 in settlement of the Performance Share Units as to which
the performance criteria of this program have been satisfied if and to the
extent the payment eligibility criteria of Section V below are also satisfied.
Any Performance Share Units as to which the performance criteria of this Section
III have not been satisfied shall be forfeited in their entirety.


IV.    Definitions


“Boston Scientific Free Cash Flow” means reported operating cash flow minus
capital expenditures and excludes cash flows associated with certain significant
and unusual litigation, acquisition, divestiture, restructuring, debt
extinguishment, tax-related items and other unusual items consistent with our
non-gaap policy.


“Performance Period” means the one-year period commencing January 1, 2021 and
ending on December 31, 2021.

“Service Period” means the three-year period beginning January 1, 2021 and
ending on December 31, 2023.


V.    Payment Eligibility Criteria


Except as set forth below with respect to a Change in Control or termination of
employment due to Retirement, death or Disability, (i) no Performance Share
Units shall vest prior to the end of the Service Period (December 31, 2023) and
(ii) a participant must be employed by the Company (as defined below) on
December 31, 2023 to be eligible to receive shares of Common Stock in respect of
his or her Performance Share Units as to which the performance criteria of this
program have been satisfied.


If a participant’s employment with Boston Scientific and its Affiliates (the
“Company”) terminates or there is a Change in Control before the end of the
Performance Period (December 31, 2021), all of his or her Performance Share
Units shall be forfeited in their entirety except as set forth below with
respect to a termination of employment due to death or Disability.


If a participant’s employment with the Company terminates after the Performance
Period but before the end of the Service Period, all of his or her Performance
Share Units as to which the performance criteria of this program have been
satisfied shall be forfeited in their entirety, except in connection with
Retirement, death, Disability or upon a Change in Control as outlined below.


Participants on military, sick or other bona fide leave of absence on December
31, 2023 will not be deemed to have terminated employment with the Company if
such absence does not exceed 180 days or, if longer, the period the participant
retains the right by statute or by contract to return to employment with the
Company.


If a participant’s employment with the Company terminates due to death or
Disability before the end of the Service Period, all of his or her Performance
Share Units shall accelerate vesting and shares of Common Stock shall be issued
in respect of the Performance Share Units as to which the performance criteria
of this program have been satisfied at the end of the Performance Period. The
number of shares to be issued to the participant, if any, will be approved by
the Committee at its next regular meeting following the later of the
participant’s termination of employment or the end of the Performance Period.


If a participant’s employment with the Company terminates due to Retirement or,
subject to the terms of any separate Change in Control or similar agreement to
which a participant is bound, there is a Change in Control after the end of the
Performance Period but before the end of the Service Period, shares of Common
Stock shall be issued in respect of the Performance Share



--------------------------------------------------------------------------------

Boston Scientific Corporation (“Boston Scientific”)
Free Cash Flow Performance Share Program
(“FCF Program”)
Performance Period January 1, 2021 - December 31, 2021



Units as to which the performance criteria of this program have been satisfied
within 70 days of the effective date of the termination or Change in Control, as
applicable, on a prorated basis using the effective date of the participant’s
termination of employment or the Change in Control, as applicable. The number of
shares to be issued on a prorated basis shall be determined as follows: (#
Performance Share Units as to which the performance criteria of the FCF Program
have been satisfied) * ((# of months worked during the Service Period, rounded
to nearest whole month) / 36). The number of prorated shares to be issued to the
participant, if any, will be approved by the Committee at its next regular
meeting.


VI.    Termination, Suspension or Modification and Interpretation of the FCF
Program


The Committee has sole authority over administration and interpretation of the
FCF Program and retains its right to exercise discretion as it sees fit, except
that, with respect to Covered Employees, the Committee shall have no discretion
to increase the number of shares of Common Stock in which a participant may vest
above the amount described in Section III. The Committee may terminate, suspend
or modify and if suspended, may reinstate with or without modification all or
part of the FCF Program at any time, with or without notice to the participant.
The Committee reserves the exclusive right to determine eligibility to
participate in this FCF Program and to interpret all applicable terms and
conditions, including eligibility criteria.


VII.    Recoupment Policy


General Recoupment Policy. To the extent permitted by governing law, the Board,
in its discretion, may seek Recovery of Performance Share Units granted to a
Current Executive Officer or Former Executive Officer if, in the judgment of the
Board, such Executive Officer commits misconduct or a gross dereliction of duty
that results in a material violation of Company policy and causes significant
harm to the Company while serving in capacity as Executive Officer.


Definitions. The following terms shall have the meaning set forth below:


(1)    "Current Executive Officer" means any individual currently designated as
an “executive officer” by the Board under Rule 3b-7 of the Securities Exchange
Act of 1934, as amended.


(2)    "Executive Officer" means any Current Executive Officer or Former
Executive Officer.


(3)    "Former Executive Officer" means any individual previously (but not
currently) designated as an “executive officer” by the Board under Rule 3b-7 of
the Securities Exchange Act of 1934, as amended.


(4)    "Recovery" means the forfeiture or cancellation of unvested Performance
Share Units.


Provisions Required by Law. If the Company subsequently determines that it is
required by law to apply a "clawback" or alternate recoupment provision to
outstanding Performance Share Units, under the Dodd-Frank Wall Street Reform and
Consumer Protection Act or otherwise, then such clawback or recoupment provision
also shall apply to the Performance Share Units, as applicable, as if it had
been included on the date the Performance Share Units were granted and the
Company shall notify the participant of such additional provision.


VIII.    Other


This document sets forth the terms of the FCF Program and is not intended to be
a contract or employment agreement between the participant and the Company. As
applicable, it is understood that both the participant and the Company have the
right to terminate the participant’s



--------------------------------------------------------------------------------

Boston Scientific Corporation (“Boston Scientific”)
Free Cash Flow Performance Share Program
(“FCF Program”)
Performance Period January 1, 2021 - December 31, 2021



employment with the Company at any time, with or without cause and with or
without notice, in acknowledgement of the fact that their employment
relationship is “at will.”


To the extent section 409A of the Internal Revenue Code (“Code”) applies to any
award under this FCF Program, the award shall be interpreted in a manner
consistent with Code section 409A. Where section 409A applies, in the case of
any payment made on termination of employment, a termination of employment shall
not be deemed to have occurred unless such termination is also a “separation
from service” within the meaning of Code section 409A and, for purposes of any
such provision, references to a “termination,” “termination of employment,” or
like terms shall mean “separation from service.” Where section 409A applies, in
the case of a payment made upon a Change in Control, a Change in Control shall
not be deemed to have occurred unless there is a change in the ownership or
effective control of Boston Scientific, or in the ownership of a substantial
portion of the assets of Boston Scientific, as defined in Code section 409A.
Where required by section 409A in the case of a specified employee (as
determined under Code section 409A), payments on termination shall be made on
the first business day of the seventh month following termination.

